Citation Nr: 0714315	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis B.

3.  Entitlement to an initial compensable evaluation for 
gastritis



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1998 to July 
2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claim for service connection for a psychiatric disability and 
granted her claims for service connection for hepatitis B and 
gastritis.

The record reflects that at the time the veteran filed her 
claim, she lived in North Carolina and the Winston-Salem, 
North Carolina RO office had jurisdiction over the claim.  
However, the veteran has since moved to Michigan, and the 
Detroit, Michigan RO now handles her claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to appear for a hearing before a 
member of the Board via videoconference on March 17, 2005 in 
Detroit, Michigan.  However, in a letter received on March 
17, 2005, the veteran's representative requested that the 
hearing be rescheduled as the veteran had just received 
notice of such hearing on March 16, 2005.  However, the 
record does not reflect that the RO ever scheduled the 
veteran for another hearing.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Proper VCAA notice 
must also inform the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the veteran's claim for entitlement to 
service connection for a psychiatric disability, the Board 
notes there is no evidence of record that establishes that 
the appellant has been furnished the notice required by VCAA, 
to include as specified in 38 U.S.C.A. § 5103(a) and (b), 38 
C.F.R. § 3.159, and Quartuccio.  The VCAA notice letter 
issued in November 2002, while referencing various other 
service connection claims, was not adequate as it did not 
refer specifically to the service connection claim for a 
psychiatric disability at issue.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In this case, the record reflects that last VA examination 
that the veteran underwent   for her service-connected 
gastritis and hepatitis B was in July 2002.  As such, the 
Board finds that a new examination to determine the current 
severity of the veteran's gastritis and hepatitis B is 
warranted.  Such information would be useful in the de novo 
adjudication of the veteran's increased evaluation claims.

Additionally, the veteran's service medical records reflect 
that she sought counseling on several occasions while in 
service.  The record also reflects that the veteran was 
afforded a VA psychiatric examination in July 2002.  However, 
there is no evidence that her in-service treatment was 
referenced by the examiner or that her claims file was 
available for review prior to her evaluation.  Therefore, the 
Board finds that a new VA examination and clinical opinion is 
warranted.  Such would be useful in the de novo adjudication 
of the veteran's service connection claim. 

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claim for service 
connection for a psychiatric disability 
and her claims for increased initial 
evaluations for gastritis and hepatitis 
B, including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in her possession 
pertinent to her appeal to the VA.  
Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.


2.  Contact the veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for a psychiatric disability, a 
gastritis disability, and a hepatitis B 
disability since her discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded 
a VA psychiatric examination to 
determine the nature and etiology of any 
currently diagnosed psychiatric 
disability.  The examiner must be 
requested to opine as to whether it is 
as likely as not that any diagnosed 
psychiatric disorder(s) is/are related 
to service on any basis, including her 
reported in-service treatment.
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The claims folder should be 
made available to the examiner in 
conjunction with the examination. 
		
4.  The veteran should also be afforded 
a VA examination by the appropriate 
specialist to determine the current 
nature and extent of her gastritis.  The 
examiner should specifically indicate 
whether the veteran's gastritis 
symptomology is manifested by ulcers, 
hemorrhages, lesions, etc.  All 
necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

5.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the current nature and 
extent of her hepatitis B.  The examiner 
should report whether the veteran's 
hepatitis symptomatology is manifested by 
fatigue, malaise, anorexia, weight loss, 
hepatomegaly, nausea, vomiting, 
arthralgia, and/or right upper quadrant 
pain.  The examiner should also report 
whether the veteran has had 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) and if so, the total 
duration of such incapacitating episodes 
in the last 12 months.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

6.  Thereafter, the veteran's service 
connection and increased rating claims 
should be readjudicated.  If any benefit 
sought remains denied, the AOJ should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

7.  If any benefit sought remains denied, 
contact the veteran and advise her that, 
per her March 17, 2005 request, she may 
present testimony at a personal hearing 
at the local RO before a Veterans Law 
Judge of the Board of Veterans' Appeals 
via a videoconference hearing.  
Thereafter, as warranted, the RO should 
schedule the desired hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals at the local RO.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



